DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection from the previous office action not appearing below are withdrawn.
Claims 1-12 are pending and examined.

Claim Rejections - 35 USC § 102/103
Claims 1-12 remain rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hillig and Mahlberg, American Journal of Botany; (2004); 91(6): 966-975; in light of Hillig, K.W., Biochemical Systematics and Ecology (2004), Vol. 32, pp. 875-891 and Fischedick, J. et al. (2010) Phytochemistry Vol. 71; pp. 2058-2073.  This rejection is maintained for the reasons of record set forth in the Official action mailed 12/07/2020. Applicant’s arguments filed 3/05/2021 have been considered but are not deemed persuasive.
Applicant asserts that the hybrid cannabis plants of the independent claims have been amended to recite “a total terpene composition greater than 0.78% by dry weight” and are now free of the art because the cited references do not teach the measurement of terpenes from dried cannabis inflorescences having at least 0.78% of the dry weight of the inflorescence.  This is not found persuasive because the cited references do teach a drying period for infloresences of two months at room temperature and 30 degrees Celsius overnight before extraction (see Hillig K.W., 
Where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Best, Bolton, and Shaw, 195 USPQ 430 (CCPA 1977).
	Nonetheless, an analysis of terpene content of a broad range of cannabis lines by Fischedick et al. showed a range of total terpene content of 0.5-3.5% dry weight of the inflorescence with only one of the 11 cannabis lines tested showing less than 0.78% dry weight of the inflorescence and suggests that the terpene level in many cannabis lines increases with increasing cannabinoid levels (see page 2062 left column last paragraph of section 2.3 and in figure 2 x-axis terpenoids mg/g).
The claims are drawn to hybrid cannabis plants which produces an inflorescence having THC/CBD ratios of 2:1 approximately, 1.9:1, 1.5:1 and 2:1 and levels of CBD of less than 3% and THC of less than 13% or 12%; wherein the plant having 1.9:1 THC/CBD also comprises either myrcene as the dominant terpene or myrcene, α-pinene, and β-caryophyllene as dominant terpenes, or myrcene, humulene, or β-caryophyllene as the dominant terpenes and a total terpene composition greater than 0.78% by dry weight of the inflorescence.

dry pistillate inflorescences; see page 968 Materials and Methods and page 971 in Table 4 in columns 1 and 2 a C. indica Hemp biotype having 1.43% CBD and 3.54% THC and a C. indica Feral Biotype having 1.95% CBD and 3.04% THC; wherein the THC/CBD ratio for the Hemp biotype is 2.47 and the ratio for the Feral biotype is 1.55 and percent dry weight levels of THC and CBD are below that of the limitations of claims 9-12 (3% for CBD; and 13% and 12% for THC).
Hillig provides evidence of the relative terpenoid composition of the C. indica Hemp biotype and the C. indica Feral biotype of Hillig and Malberg above (see page 879 lines 7-12); wherein on page 883 in Table 2 shows the peak # = terpenoid identity; and on page 888 in column 1 the C. indica Hemp biotype in rows 1, 3 and 19 shows that the dominant terpenes measured are found in rows 1, 3, and 19 and are α-pinene (13.6), β-myrcene (7.6), and β-caryophyllene (18.7); and for the C. indica Feral biotype the dominant terpenes measured are found in rows 3, 19, and 24 and are β-myrcene (14.9), β-caryophyllene (21.9), and α-humulene (6.8); wherein the variation in the terpenoid levels of the dominant terpenes above cited for the C. indica Hemp biotype and the C. indica Feral biotype would make β-myrcene an altogether probable outcome as the dominant terpene. 
In addition, in Hillig and Malberg the analysis of percentages for THC and CBD showed enough variation among the 47 plants that were measured for the C. indica Hemp biotype and the 14 plants measured for the C. indica Feral biotype that an outcome of a THC/CBD ratio of 1.9 or 2.0 or 1.5 or approximately 2.0 for either biotype would flow naturally from the accessions of the C. indica Hemp biotype landraces of Southern and Eastern Asia and the C. indica Feral biotype populations of India and Nepal (see Table 1 on page 968).




All claims remain rejected.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUSSELL KALLIS/Primary Examiner, Art Unit 1663